Citation Nr: 1643437	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-45 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to left ankle disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to left ankle disability and/or a right ankle disability.

3.  Entitlement to service connection for an acquired psychiatric disability (claimed as depression), to include as secondary to left ankle disability and/or a right ankle disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from August 1980 to April 1985, which included a period of active duty for training (ACDUTRA) from May 25, 1981, to August 13, 1981, and from March 1994 to November 2000.  He served on active duty from May 1985 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2010, the RO denied service connection for a right ankle disability and depression.  In September 2010, the RO denied service connection for right and left knee disabilities.  The depression issue has been recharacterized as noted on the title page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The left knee issue has been recharacterized in light of Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  All of the issues have been recharacterized to better reflect the Veteran's contentions.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In September 2012, he testified at a Board video-conference hearing.  Transcripts of the hearings are associated with the claims file.

In September 2014, the Board remanded the claims for further development.  The AOJ continued the previous denials in a November 2015 supplemental statement of the case (SSOC).  The Veteran's claims are now ready for appellate review.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right ankle disability was not manifest during active service, nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present right ankle disability as a result of service or a service-connected disability.

2.  The preponderance of the evidence fails to establish a present right knee disability as a result of or aggravated by a service-connected disability.

3.  A psychiatric disability was not manifest during active service, nor did it manifest within a year of discharge; and, the preponderance of the evidence fails to establish bipolar disorder as a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2015).

2.  The criteria for service connection for right disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2015).

2.  The criteria for service connection for psychiatric disability, including depression and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in January 2010 and June 2010, prior to the initial March 2010 and September 2010 rating decisions. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records, including Social Security Administration (SSA) records, have been obtained.  The Veteran's disabilities were medically evaluated in March 2010, July 2010, August 2010, May 2015, July 2015, and November 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in September 2012.  At the hearing, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA.  Id. 

Under certain circumstances, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has a duty to assess the credibility and weight given to such evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

III.  Right Ankle

The Veteran contends that he developed a right ankle disability during active service.  In the alternative, the Veteran contends that his current right ankle disability is secondary to his service-connected left ankle disability.  

Turning to the evidence of record, an August 1980 National Guard enlistment examination contains an abnormal examination of the feet.  It was noted that the Veteran had bilateral heel bone overgrowth with callous formation.  He related a three-year history of this condition and indicated that it did not bother him.  The clinician wrote "exostosis?"

Private treatment records show that the Veteran received a football physical on August 11, 1980.  His examination was normal other than a "very weak" right ankle.  He was instructed to tape the ankle for the first several weeks of football practice.  Two days later, the Veteran was notified of the X-ray results (which are not of record) and told to keep the ankle taped when playing sports.  On August 14, 1981, it was noted that the Veteran was "just back from military boot camp."  No problems were noted.

A July 1981 service treatment record (STR) shows that the Veteran reported chronic right ankle pain due to a pole vaulting injury that had occurred two-and-a-half years earlier.  There was tenderness and swelling mostly over the extensor tendon near the lateral malleolus.  X-rays showed two small bony fragments at the medial malleolus with smooth margins that were felt to be due to either an old avulsion fracture or an unfused epiphysis.

A private treatment record shows that the Veteran's lower extremities were normal in July 1982.

An February 1984 National Guard examination contains a normal foot evaluation.

A May 1984 Army enlistment examination contains an abnormal lower extremities evaluation.  It was noted that the left knee was tender.  On the accompanying medical history report, the Veteran related a history of broken bones.  The clinician noted that the Veteran had fractured his right ankle at age 15, but it was not considered disabling.

A March 1985 private treatment record shows that the Veteran complained of "some soreness in his foot."  The provider "did not feel that there was enough symptoms to warrant a[n] X-ray."

An April 1985 "Applicant Medical Prescreening Form" shows that the Veteran had no physical impairments; however, the clinician noted that the Veteran had chipped his ankle when he was 14 or 15 years old and that it was fully healed.

During a December 1996 VA examination conducted in connection with the Veteran's left knee claim, the Veteran complained of right ankle pain.

A November 1998 National Guard examination report contains an abnormal foot examination.  It was noted that the Veteran had moderate pes planus and was unable to flex his toes or rise from a kneeling position.

The Veteran initially submitted a claim for service connection for bilateral ankles in December 2009.

On March 2010 VA examination, the examiner noted an entry dated July 1981 that referenced chronic ankle pain relative to a pole vault injury that occurred 2 years prior, which would be prior to his active military duty.  X-rays taken in July 1981 demosntrate evidence of possible old avulsion injury affecting the right ankle.  STRs are silent for any ongoing right ankle condition and it is noted that his 1985 enlistment physical notes no ongoing problems with right ankle.  Following review of the claims file and physical examination of the Veteran, the examiner opined that it is less likely as not that the Veteran's right ankle condition was due to a result of active military duty, and it is less likely as not permanently aggravated, or aggravated beyond normal natural progression by active military duty.  The examiner reaonsed that there was no basis or documentation of any disease, illness, injury or other event that occurred while on active military duty which as likely resulted in any ongoing right ankle condition or aggravation thereof. 

A March 2010 rating decision denied service connection for right ankle disability and granted service connection for left ankle disability. 

In his April 2010 notice of disagreement, the Veteran asserted that his right ankle disability was secondary to his left ankle disabiliry.

During his May 2010 RO hearing, the Veteran testified that his right ankle has been "making up the difference" of his left ankle for 28 years.  See May 2010 Hearing Transcript, p. 4.

In his May 2010 application for Social Security Administration (SSA) benefits, the Veteran reported pain in his ankles and feet.  

On July 2010 VA joints examination, the examiner diagnosed right ankle degenerative joint disease (DJD).  He noted that the Veteran had injured his right ankle in a 1979 pole-vaulting accident.  

In an August 2010 addendum, the examiner opined that the Veteran's pre-existing right ankle injury "was less likely as not aggravated beyond natural progression during military service."  He noted the August 1980 private treatment records, the July 1981 STR, and the 1985 active duty enlistment examination and found no evidence of any ongoing right ankle condition.

On June 2015 VA joints examination, the examiner initially opined that it is less likely as not that the Veteran's right ankle was aggravated beyond normal progression or permanently aggravated by military activity from May 1981 to August 1981.  The examiner noted that approximately 2 years prior to 1981 he had a pole vault injury that resulted in a volar fracture of the right ankle.  There was no other documentation of any specific injury to the right ankle, including his STRs and other medical records.  The Veteran had no other recollection of any injury of the right ankle.

Second, the ankle injury that preexisted the Veteran's 1981 ACDUTRA service was not aggravated beyond normal progression or permanently aggravated during his period of service in May to August of 1985.  The Veteran described that the onset of his current right ankle condition developed in the 1994 timeframe.  Review of his STRs notes no evidence of any injury, circumstance, illness, or other documentation of problems with the right ankle during this period or within one year of his release from active duty.  Further, there is no evidence that the Veteran's previous injury to the right ankle which was essentially completely healed by 1981 was in any way aggravated beyond normal progression or permanently aggravated by his period of service in 1985.  The Veteran does have some x-ray findings that would be consistent with probable remote trauma consistent with his history and there is some DJD of the right ankle.  This, however, would be likely due to normal progression of the Veteran's condition, particularly in light of his previous injury.  There is no evidence, however, of any aggravation permanently or beyond normal progression on current x-ray findings that would be due to military service.

Third, the examiner opined that there is no evidence of any right ankle condition currently that is due to or the result of his period of service in 1981 or in 1985.  Therefore, it is less likely as not that the Veteran's current right ankle condition is due to or the result of his military service from 1981 or 1985.

Finally, the examiner opined that it is less likely as not that the Veteran's right ankle condition is due to, the result of, or aggravated by his service-connected left ankle disability.  The examiner reasoned that the Veteran did not demonstrate any significant change in weight-bearing, biomechanics, or gait due to or the result of his left ankle disability on examination that would likely have resulted in his right ankle disability, to include DJD.

The Board has considered the medical and lay evidence of record and finds that service connection for right ankle disability is not warranted on any basis.

First, the preponderance of the evidence does not demonstrate that the Veteran's pre-existing right ankle disability was aggravated by his first period of active duty in 1981.  The Board accepts the June 2015 examiner's opinion as the most persuasive evidence of record on the medical nexus question, as such was based on a review of all available historical records, and contains a stated rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  Moreover, no contrary opinion from a competent professional-one that actually supports the claim-has been presented or identified. 

Second, the preponderance of the evidence does not demonstrate that the Veteran's current right ankle disability was caused by or due to his second period of active duty service (May 1985 to August 1985).  Initially, the Board notes that the Veteran is not a "veteran" with respect to his ACDUTRA service as he did not serve on active duty prior to May 1981 and was not provided with an examination upon entrance into the period of ACDUTRA. Therefore, the presumption of soundness does not apply.  Although the May 1984 enlistment examination contains an abnormal lower extremities evaluation, it is clear that this finding pertained to the Veteran's left knee.  The clinician noted that the Veteran had injured his right ankle prior to entering service, but found that it was not disabling.  Therefore, the Veteran is considered to have been sound at entry, and aggravation of a preexisting disability need not be discussed here.  With regard to service connection on a direct basis, the Board again accepts the June 2015 examiner's opinion as the most persuasive evidence of record.  Again, no contrary opinion from a competent professional has been presented or identified.  

Finally, the Board finds that secondary service connection is not warranted.  There is no evidence to suggest a nexus between the Veteran's right ankle disability and a service-connected disability.  The June 2015 VA examiner definitively opined that the Veteran's right ankle disability is less likely than not due to, the result of, or aggravated by his service-connected left ankle disability.  The opinion was based on a review of the record, examination of the Veteran, and contained a stated rationale.  Again, no contrary opinion from a competent professional has been presented or identified.  Without evidence establishing a link between the Veteran's right ankle disability and a service-connected disability, the Board finds that service connection on a secondary basis is not warranted.

The Board has considered the Veteran's contention that a relationship exists between his current right ankle disability and his left ankle disability and/or service.  The Board notes, however, that the Veteran is not competent to provide an opinion on complex medical questions and his unsubstantiated lay assertions do not outweigh the well-reasoned VA opinions as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle disability, to include as secondary to a service-connected disability must be denied.  See 38 U.S.C.A. § 5107(b).

IV.  Right Knee

The Veteran asserts that he has a current right knee disability secondary to his right and/or left ankle disabilities.  He does not assert a direct service connection theory nor is that theory raised by the record.

On December 1996 VA examination in connection with the Veteran's claim for left knee disability, the Veteran reported numbness in the lower back going into the right hip and involving the right leg.  The examiner noted a popping sensation on passive motion of both knees.   The examiner could not elicit any response in the lower extremity deep tendon reflexes.

In a May 2010 VA primary care note, the Veteran complained of pain in bilateral knees and ankles.  He reported having DJD and taking Advil but did not like to take medications.  Physical examination revealed mild crepitus of the left knee.  Under "assessment/plan" the examiner noted pain in left knee and prescribed a Kenalog injection.

In his May 2010 application for SSA benefits, the Veteran reported pain in his knees, ankles, and feet.  

On July 2010 VA joints examination, the Veteran reported that he began having ongoing problems with all of his joints in the early 1990s which had gradually progressed.  He stated that he has arthritis in both knees and ankles which caused constant pain, stiffness, weakness and fatigability.  He was under treatment at the Omaha VA Medical Center.  He used rest, stretching, and activity limitation to treat the knee problems.  X-rays revealed moderate right tricompartmental degenerative disease and calcific densities within the joints bilaterally consistent with possible CPPD (Calcium pyrophosphate dihydrate disease).  Following physical examination and review of the claims file, the examiner opined that the Veteran's knee disabilities are less likely as not secondary to or permanently aggravated by his service-connected left ankle disability.  The examiner noted that the Veteran sustained prior traumatic injury to the left knee that was significant, requiring surgical repair of the left knee.  In addition, the Veteran's past work history has consistently been as a laborer with higher than average physical demands.  As such, it is more likely that the current bilateral knee DJD is due to a combination of prior injury, the aging process, and natural disease progression rather than due to or aggravated by his service-connected left ankle DJD.

An August 2010 SSA determination indicated a primary diagnosis of DJD bilateral ankles and a secondary diagnosis of osteoarthritis left knee.  The examiner noted that the Veteran maintained strength in his lower extremities with moderately restricted knee range of motion; however, the Veteran maintained a relatively active lifestyle.

In his November 2010 notice of disagreement, the Veteran asserted that his bilateral knee disability was secondary to his left ankle disability.

During the September 2012 Board hearing, the Veteran testified that his right knee "seems to be holding up fairly well."  When questioned as to whether he hurt his right knee after falling because of his left ankle, the Veteran stated that he was "not aware."

The Board has considered the medical and lay evidence of record and finds that service connection for right knee disability is not warranted.  At the outset, the Board notes that, as service connection for right ankle disability has been denied herein, the claim of entitlement to service connection for right knee disability as secondary to right ankle disability is moot as a matter of law.  38 C.F.R. § 3.310.

Regarding the claim of service connection as secondary to left ankle disability, the Board accepts the July 2010 examiner's opinion as the most persuasive evidence of record on the medical nexus question, as such was based on a review of all available historical records, and contains a stated rationale for the medical conclusion that is consistent with and supported by the record.  Moreover, no contrary opinion from a competent professional-one that actually supports the claim-has been presented or identified.  The Board has considered the Veteran's contention that a relationship exists between his current right knee disability and his left ankle disability.  As noted above, the Veteran is not competent to provide an opinion on complex medical questions and his unsubstantiated lay assertions do not outweigh the well-reasoned VA opinions as set forth above.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for a right knee disability must be denied.  See 38 U.S.C.A. § 5107(b).

V.  Psychiatric Disability

The Veteran contends that he developed a psychiatric disability during active service.  In the alternative, the Veteran contends that his current psychiatric disability is secondary to his service-connected left ankle disability and/or a right ankle disability.

Turning to the evidence of record, on May 1984 Army enlistment examination, the Veteran reported "nervous trouble" on the accompanying medical history report.  The clinician wrote "is nervous-denies treatment."  Psychiatric clinical evaluation was normal.  The remainder of the Veteran's STRs are silent for complaints of, or treatment for, a psychiatric disability.

Post-service, the Veteran submitted a claim for depression in December 2009.  On his claim for compensation, the Veteran indicated that his depression began in 1994.

VA treatment records demonstrate that the Veteran first sought mental health treatment in May 2010.   That month, a VA telephone nursing note indicated that the Veteran screened positive for PTSD.  An initial primary care note indicated that the Veteran had a history of alcohol abuse and was sober for 16 months.  He had a history of depression with some positive features today, along with features of mania.  He had a flight of thought and heard "good and bad" voices.  The primary care provider (PCP) noted a history of depression with features of bipolar disorder, and planned to consult psychiatry.  Since his psychiatric symptoms seemed to be of fairly recent onset, the PCP ruled out Wilson's disease.

A June 2010 VA mental health consult noted a chief complaint of depression, described as "up and down moods," a poor appetite with nausea and vomiting, skipping breakfast and lunch on most days, and daily fatigue.  The Veteran also described chronic ankle and knee pain.  He has lost interest in former hobbies.  He described a 30 year history of mood swings with severe irritability and euphoria where he goes up and down.  He denied phobias, anxiety disorders, and PTSD.  The examiner noted a history of multiple substance abuse treatments, the last one in 2009 for 10 to 12 weeks.  Prior to that, he sought treatment for 30 days in 1994.  He had no history of psychiatric hospitalizations.  The examiner diagnosed bipolar disorder, rapid cycling with psychotic features, most recent episode depressed.  The examiner noted that precipitance to his current episode of depression appeared to be the loss of his job 16 months previously, discontinuance of alcohol, which he used to medicate himself of his mood swings, and difficulty sleeping.  

VA mental health notes indicate regular treatment for bipolar disorder from July 2010 to December 2012.

During the September 2012 Board hearing, the Veteran testified that he first noticed having depression after he was diagnosed with bipolar/schizoaffective disorder at the VA; however, he was depressed after basic training and had a really hard time maintaining focus.  He stated that he was very sensitive to everything and had gotten into trouble in the last 28 years.  He stated that he sensed certain behaviors and certain things.

On May 2015 VA examination, the examiner diagnosed bipolar disorder and opined that it is less likely as not that the Veteran's diagnosed psychiatric disability had its onset during, was manifested to a compensable degree within one year of discharge from, or is otherwise etiologically related to the period of active service (May 1985 to August 1985) or the period of ACDUTRA (May 1981 to August 1981).  The examiner based his opinion on the examination, along with all treatment records after service that did not indicate any reference to treatment or symptoms of mental issues during the military.  The examiner also opined that it is less likely as not that any currently diagnosed psychiatric disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include left ankle DJD.  

In a November 2015 addendum opinion, the examiner noted that bipolar disorder has its symptomatology based on a mental disorder which is not caused by physical problems.  In addition, the Veteran was asked during mental status portion of the examination about his mood, and did not at any time refer to his depression and anxiety as being associated with his left ankle condition.

The Board has considered the medical and lay evidence of record and finds that service connection for psychiatric disability is not warranted.

Although the Veteran's STRs show that the Veteran reported "nervous trouble" in 1984, psychiatric clinical evaluation was normal, and there were no further notations of complaints of, or treatment for, a psychiatric disability until the Veteran's 2009 claim.  Moreover, the evidence fails to show that the in-service complaint resulted in the currently diagnosed bipolar disorder.  Indeed, the May 2015 VA examiner stated that the Veteran's bipolar disorder was not related to service.  Further, the post-service treatment records do not reflect any medical opinions stating that his bipolar disorder were related to service.  The Board has considered the Veteran's contention that a relationship exists between his psychiatric disability and his left ankle disability.  As noted above, the Veteran is not competent to provide an opinion on complex medical questions and his unsubstantiated lay assertions do not outweigh the well-reasoned VA opinions as set forth above.  

As noted above, as service connection for right ankle disability has been denied herein, the claim of entitlement to service connection for psychiatric disability as secondary to right ankle disability is moot as a matter of law.  38 C.F.R. § 3.310.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ankle disability is denied.

Service connection for right knee disability is denied.

Service connection for psychiatric disability is denied.


REMAND

Unfortunately, another remand is necessary for further development of the claim for left knee disability.

Treatment records indicate that the Veteran suffered a knee injury while playing football in November 1983.  The Veteran subsequently underwent an arthroscopic surgery and was diagnosed with partial tear, anterior cruciate ligament, and torn lateral meniscus.   In January 1984, the Veteran reinjured his knee and underwent an operative arthroscopy with medial meniscectomy and modified McIntosh procedure.  His diagnosis was torn medial meniscus and torn anterior cruciate ligament left knee.  A June 1994 private treatment record reflects that the Veteran underwent a second left knee arthroscopy.  The post-operative diagnosis was left grade III to IV chondromalacia of the medial femoral condyle, degenerative tear of the medial meniscus, and chronic anterior cruciate ligament tear.

The Veteran initially submitted a claim for service connection for left knee in October 1996.  On December 1996 VA examination, the Veteran reported that he injured his knee during football when he was kicked in the left calf by another player.  He was scoped and broken cartilage was debrided.  He continued to participate in the exercise running and in 2 or 3 weeks the knee gave out and this resulted in him falling down.  Then, open knee surgery was done for ligament reattachment.  He had torn medial meniscus and torn anterior cruciate ligament.  He was inducted into the Army in 1985, and after a couple weeks of training, he sprained his left ankle during exercise.  Because of his left knee condition, he was reevaluated and received a medical discharge that same year.  In 1994, his left knee was scoped and was cleaned out.  Following physical examination, the examiner diagnosed chronic left knee pain secondary to moderate to severe degenerative changes, status post left knee surgery for ligament reattachment of torn medial meniscus and anterior cruciate ligament in 1985.

A May 1997 rating decision denied the Veteran's claim for left knee disability on the basis that the left knee disability existed prior to service and that there was no objective evidence of a worsening of a pre-existing condition in order to establish service connection by aggravation.

During his May 2010 RO and September 2012 Board hearings,  the Veteran asserted that his left knee symptomatology was secondary to his service-connected left ankle disability.  In statements dated November 2012 and March 2013, however, the Veteran asserted that his left knee disability was incurred during active duty training in 1981. 

The Veteran was afforded two VA medical examinations pertaining to the left knee.  During his December 1996 VA examination, the examiner diagnosed chronic left knee pain secondary to moderate to severe degenerative changes, status post left knee surgery for ligament reattachment of torn medial meniscus and anterior cruciate ligament in 1985.  On July 2010 VA examination, the examiner opined that the left knee was not caused or aggravated by left ankle disability.

Neither examiner opined as to whether the left knee disability was aggravated by or due to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, another opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed left knee disability.  The claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed left knee disability is etiologically related to the Veteran's period of ACDUTRA service (May 1981 to August 1981) or active service (May 17, 1985 to August 29, 1985).

The examiner should presume that the Veteran was in sound condition upon entry into active duty and did not have a pre-existing left knee disability.  The examiner should address the relevant medical evidence, to include STRs and the Veteran's lay statements.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, determine whether any additional evidentiary development is warranted.  The claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


